Citation Nr: 0001129	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98 - 18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the veteran's son, [redacted], 
as a "child" on the basis of permanent incapacity for self-
support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran, who served on active duty from August 1940 to 
July 1945, died on March [redacted], 1987.  The appellant 
herein is the son of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision determined that the 
veteran's son, [redacted], the appellant herein, was not entitled 
to recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 years.

The record shows that during the veteran's lifetime, he 
undertook to claim his son, [redacted], the current claimant, as 
a dependent on the basis of his permanent incapacity for 
self-support prior to attaining the age of 18 years.  That 
claim was denied by an unappealed rating action of January 
1977.  In September 1997, subsequent to the veteran's death, 
[redacted] reopened that claim, seeking death pension benefits in 
his own right based upon the veteran's service.  The RO 
reviewed that claim de novo and it was again denied, giving 
rise to this appeal.
In April 1999, the appellant withdrew his request for a 
travel board hearing.


FINDINGS OF FACT

1.  The appellant's claim is plausible because it is capable 
of substantiation. 

2.  The veteran, who served on active duty from August 1940 
to July 1945, died on March [redacted], 1987.

3.  The appellant, son of the deceased veteran, was born on 
April [redacted], 1958, and attained age 18 on April [redacted], 
1976.  

4.  The medical evidence of record shows that the appellant 
had corrected bilateral visual acuity of 20/200, bilaterally, 
in July 1965; of 20/100, bilaterally, in June 1967; of 20/200 
in the right eye and 20/100 in the left eye in February 1971; 
of 20/200 in the right eye and 20/100 in the left eye in 
January 1973; of 20/200 in the right eye and 20/100 in the 
left eye in November 1974; of 20/200, bilaterally, in 
December 1974; of 20/200, bilaterally, in June 1976; and of 
20/100, bilaterally, in December 1976. 

5.  On VA examination in December 1976, the appellant was 
found to be in normal physical and mental health except for a 
severe degenerative myopia, with a visual acuity of 20/100, 
bilaterally.

6.  The evidence does not establish that mental or physical 
impairment precluded the veteran's son, [redacted], from self-
support prior to attaining the age of 18 years.  


CONCLUSIONS OF LAW

1.  The appellant's claim is well grounded because it is 
plausible and capable of substantiation.  

2.  The criteria for recognition of the veteran's son, 
[redacted], as a "child" based on permanent incapacity for 
self-support before attaining age 18 have not been met.  
38 U.S.C.A. §§ 101(4)(A)(ii), 5107(a) (West 1991);  38 C.F.R. 
§§ 3.57(a)(ii); 3.356 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the claimant in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the claimant and that he underwent a comprehensive VA 
general medical examination and a VA special ophthalmologic 
examination in connection with his claim shortly after his 
18th birthday.  On appellate review, the Board sees no areas 
in which further development might be productive.

In his September 1997 application for death pension benefits 
as a child of the deceased veteran based on permanent 
incapacity for self-support prior to attaining age 18 (VA 
Form 21-534), [redacted] contended that he was currently an 
insulin-dependent diabetic; and that he could not see well 
enough to read; or walk over 100 feet at a time, shop or 
cook; or perform most of the ordinary activities of daily 
life.  In his Notice of Disagreement, [redacted] contended that 
at age 16 he was diagnosed with high exotropia, nystagmus, 
and high myopia; that his vision problems continued to 
increase; and that he became totally disabled prior to his 
18th birthday. 
In his Substantive Appeal (VA Form 9), he stated that his 
claim for permanent incapacity was based upon his [impaired] 
sight.


I.  Evidentiary and Procedural History

The veteran served on active duty from August 1940 to July 
1945, and died on March [redacted], 1987.

The birth certificate of the veteran's son, [redacted], the 
appellant herein, shows that he was born to the veteran and 
his spouse on April [redacted], 1958.  [redacted] attained age 
18 on April [redacted], 1976.  

A rating decision of June 1976 granted the veteran a 
permanent and total disability rating for pension purposes, 
effective in June 1975.

In a report of private physical examination conducted in July 
1965 in connection with [redacted]'s entry into the West Virginia 
School for the Blind, the reporting ophthalmologist stated 
that [redacted] had a fine nystagmus, a normal external eye 
examination, and that his corrected visual acuity was 20/200, 
bilaterally, secondary to optic atrophy.  No physical or 
mental defects were otherwise shown, and [redacted] attended that 
school from January to November 1966.

A statement from Leonard D. Sells, a private ophthalmologist, 
shows that [redacted] had corrected visual acuity of 20/100, 
bilaterally, when tested in June 1967, with nystagmus and 
progressive myopia. 

Documents from the Columbus Public Schools, Special Education 
Department, include a case worker report from the Vision 
Center, compiled in Spring 1972 while [redacted] was in the 
seventh grade, showing that he was referred for an interview 
with respect to a Work-Study program.  [redacted] was interviewed 
in April 1972, at age 14, and it was noted that he had a 
static eye condition diagnosed as optic atrophy, and that his 
corrective lenses enabled him to read regular print.  It was 
further noted that he took Librium three times daily for 
nervousness, but had no other medical problems and was not 
limited from any physical activities or work conditions.  
[redacted] stated that on an average day, he arose at 7:30 a.m., 
went to school (and work); then rode his bike and played with 
the neighborhood kids; and went to bed at 10:00 p.m.  On 
Saturdays, he watched television, went shopping, or went to a 
park near his home.  It was recommended that he be provided 
additional medical and ophthalmological examinations and 
follow-up.  

A profile from the Columbus Public Schools revealed that 
[redacted] had attended school through the 7th grade in special 
programs; that he had taken the standard intelligence and 
vocabulary tests; and that he was tested on math and reading 
using large print. 

A Vision of Student report prepared by the Columbus Public 
Schools in May 1973 shows that [redacted] had a hereditary optic 
atrophy; and that ophthalmologic testing in February 1971 
revealed corrected visual acuity of 20/200 in the right eye 
and 20/100 in the left eye.  It was noted that [redacted] had 
been doing worse in his schoolwork all year; that he had made 
4 F's and an A in Physical Education; and that he had become 
a discipline problem, with decreased effort, lack of 
cooperation, and fabricating stories about assignments and 
activities. 

Treatment notes from The Children's Hospital, Columbus, Ohio, 
shows that [redacted] was seen in January 1973 after losing his 
glasses and was found to have corrected visual acuity of 
20/200 in the right eye and 20/100 in the left eye, as well 
as congenital nystagmus and high myopia.  

A statement received from the principal of South High School, 
Columbus, Ohio, indicates that [redacted] withdrew from the 10th 
grade in September 1974.

A November 1974 report of ophthalmologic examination of 
[redacted] requested by the Columbus Public Schools Department of 
Special Education disclosed corrected visual acuity of 20/200 
in the right eye and 20/100 in the left eye, as well as high 
myopia, congenital nystagmus and alternating exotropia.  He 
was provided a prescription for new glasses, and surgery was 
recommended.

A discharge summary, operative report, and treatment notes 
from The Children's Hospital, dated in December 1974, show 
that [redacted] underwent a bilateral rectus recession and 
disinsertion of the inferior oblique, bilaterally, to improve 
his exotropia and overacting inferior oblique [muscles].  
There were no complications, and he was taken to his room in 
good condition.  His postsurgical condition was improved, and 
he was scheduled for follow-up in the eye clinic. 

A July 1976 statement from Gilbert J. Bloom, a private 
ophthalmologist, shows that [redacted] had corrected visual 
acuity of 20/200, bilaterally, when tested in June 1976, with 
a familial optic nerve atrophy. 

In a statement dated in August 1976, the veteran asserted 
that [redacted] had quit school because he couldn't see the 
blackboard, and that he was ashamed and did not return.

A report of VA general medical examination of [redacted], 
conducted in December 1976, stated that he was in normal 
physical and mental health except for a visual impairment 
diagnosed as severe degenerative myopia.  The examiner noted 
on his report that the claimant related to him that he had 
finished the 10th grade, and that his vision was no problem.

A report of VA ophthalmologic examination of [redacted], 
conducted in December 1976, cited [redacted]'s statement that had 
no specific visual complaints at that time, although he had 
experienced difficulty with his vision as a child.  
Examination revealed that his corrected visual acuity was 
20/100, bilaterally, with high or degenerative myopia, tilted 
discs, and old chorioretinal scars. 

Following the veteran's death in March 1987, a rating 
decision of August 1987 denied service connection for the 
cause of the veteran's death.  That decision was not 
appealed.

A November 1997 statement from David L. Waite, an 
optometrist, cited a history and diagnoses recounted by the 
claimant.  On examination, [redacted]'s corrected visual acuity 
was 20/200, bilaterally, and a constant right esotropia of 
15pd was noted, without other abnormalities. 

A letter from Petra von Kulajta, M.D., an eye specialist, 
states that she examined the appellant in July 1998; that his 
corrected visual acuity was 20/400 in the right eye and 
20/200 in the left eye; that he also had a nystagmus and 
macular RPE changes consistent with congenital decreased 
visual acuity; and that he was color blind, with tilted discs 
and diabetes, but with no evidence of diabetic retinopathy.  
She expressed the view that it was "likely" that such dated 
from birth, while noting that she had not reviewed records 
prior to 1974, when visual acuity was 20/200.  

II.  Analysis

Under the provisions of  38 C.F.R. § 3.57(a)(ii) (1999) the 
term child of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; [or] . . . (ii) 
who, before reaching the age of 18 years, became permanently 
incapable of self-support[.]  38 U.S.C.A. § 101(4)(A)(ii) 
(1999).  

38 C.F.R. § 3.356(a) provides that in order to establish 
entitlement to basic eligibility or pension benefits as a 
"helpless" child, the child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  (b). 
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of  record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.  The principal factors for consideration are: 

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support. 
(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as  major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of  disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established. 
(3)  It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of parents, and the like.  In  those cases 
where the extent and nature of disability raises some doubt 
as to whether they would render the average person incapable 
of self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.
(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West1991);  38 C.F.R. § 3.356(a),(b) (1999).

The evidence in this case shows that the appellant, son of 
the late veteran, was born on April [redacted], 1958; that he 
had a congenital decrease in visual acuity, bilaterally; and that 
he continued to have that condition prior to and at the time 
he reached age 18 on April [redacted], 1976.  However, the medical 
evidence shows that he had no other physical or mental 
defects prior to reaching age 18, and that fact is 
affirmatively noted on several occasions in the record.  For 
example, a report of private physical examination in July 
1965 showed that his corrected visual acuity was 20/200, 
bilaterally, and no physical or mental defects were otherwise 
shown.  Documents from the Columbus Public Schools show that 
[redacted] was interviewed in April 1972, at age 14, in 
connection with a Work-Study program; that he was shown to 
have a static eye condition diagnosed as optic atrophy, and 
that his corrective lenses enabled him to read regular print.  
It was further noted that he had no other medical problems 
and was not limited from any physical activities or work 
conditions.  In that interview, [redacted] related that on an 
average day, he went to school (and work), rode his bike and 
played with the neighborhood kids; and that on Saturdays, he 
watched television, went shopping, or went to a park near his 
home.

To the same point, while a Vision of Student report prepared 
by the Columbus Public Schools in May 1973 disclosed, in 
pertinent part, that [redacted] had made 4 F's, he also made an A 
in Physical Education, contraindicating any significant 
physical restrictions or limitations.  Although that record 
further shows that [redacted] had become a discipline problem, 
with decreased effort, lack of cooperation, and fabricating 
stories about assignments and activities, the Board notes 
that lack of effort, motivation, cooperation, and 
indiscipline are not in themselves indicative of physical or 
mental disability, and that the medical evidence of record 
does not contain any medical finding or diagnosis of mental 
or physical disability in the claimant, other than bilateral 
defective vision, prior to attaining age 18.  

In addition, the Board attaches significant weight to the 
report of VA general medical examination conducted in 
December 1976, eight months after [redacted]'s 18th birthday, in 
which it was reported that all bodily systems were normal in 
function; that his personality was normal; and that he was in 
normal physical and mental health except for his visual 
impairment. 

While it is contended in the claimant's benefit application 
that he currently has a number of other disabling conditions 
which render him incapable of working or maintaining self-
care, none of those conditions are shown to have been present 
prior to his attaining age 18.  To that point, the Board 
notes that the appellant does not allege that he had any 
other physical or mental defects prior to attaining age 18 
that rendered him incapable of self-support.  Rather, he 
relies upon his congenital defective vision to establish that 
he met the requisite criteria for permanent incapability for 
self-support prior to attaining age 18.  The Board does not 
find support for that argument in the medical and evidentiary 
record.  

The Board finds that the record does not show that the late 
veteran was awarded additional Social Security benefits 
during his lifetime based upon a finding that [redacted] remained 
his dependent because he was incapable of gainful employment.  
The record does not show that [redacted] was awarded Social 
Security disability benefits based upon a showing that he was 
incapable of gainful employment prior to attaining age 18.  
The Board finds that the record does not support the 
veteran's August 1976 assertion that [redacted] quit school 
because he couldn't see the blackboard, or because he was 
ashamed.  Rather, the record indicates strongly that such 
action was a culmination of a period of poor academic 
performance associated with lack of effort, motivation, 
cooperation, and with indiscipline, factors which are not in 
themselves indicative of physical or mental disability. 

The Board has not assigned any particular weight to the 
claimant's participation in a work-study program while in 
school, or to his employment or lack of employment prior to 
the delimiting age or thereafter, and has considered factors 
other than the claimant's employment or lack of employment.  
Rather, it has considered the rather ordinary nature of the 
claimant's daily activities in the home and community at age 
14, as described in the 1972 interview report, which included 
going to school (and work), riding his bike and playing with 
the neighborhood kids and, on Saturdays, watching television, 
going shopping, or going to a park near his home.  The Board 
finds that such activities demonstrate no particular 
limitation of physical or mental capacity which would 
effectively limit his capacity to work at that time, and the 
record in this case is devoid of evidence of any intervening 
physical or mental disability between age 14 and age 18.  In 
addition, the report of interview specifically stated that 
[redacted]'s visual acuity was 20/200 with corrective lenses, and 
that he could read regular print.  

Further, the medical evidence of record shows that [redacted]'s 
corrected visual acuity prior to age 18 was as follows:  
20/200, bilaterally, in July 1965;  20/100, bilaterally, in 
June 1967;  20/200 in the right eye and 20/100 in the left 
eye in February 1971;  20/200 in the right eye and 20/100 in 
the left eye in January 1973;  20/200 in the right eye and 
20/100 in the left eye in November 1974; and  20/200, 
bilaterally, in December 1974; and 20/200, bilaterally, in 
June 1976, two months after his 18th birthday.  

The medical record shows, in addition, that [redacted]'s 
corrected visual acuity was 20/100, bilaterally, on VA 
ophthalmologic examination in December 1976.  The Board also 
notes the VA general medical examiner's statement that the 
claimant related to him that he had finished the 10th grade, 
and that his vision was no problem, together with the 
contemporaneous statement of the VA ophthalmologic examiner 
that [redacted] related that he had no specific visual complaints 
at that time, although he had experienced difficulty with his 
vision as a child. 

While the veteran has submitted evidence showing that his 
corrected visual acuity was  20/200, bilaterally, in November 
1997; and 20/400 in the right eye and 20/200 in the left eye 
in July 1998, governing law and regulations specifically 
provide that the child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  
38 U.S.C.A. §§ 101(4)(A)(ii) (West 1991),  38 C.F.R. 
§§ 3.57(a)(ii); 3.356 (1999).  Accordingly, such current 
evidence is not material to the matter at issue.  

With respect to the contention that his diminished visual 
acuity alone rendered him incapable of self-support prior to 
reaching age 18, the Board notes that VA's Schedule for 
Rating Disabilities provides a schedular 100 percent 
disability rating under Diagnostic Code (DC) 6061 where there 
is anatomical loss of both eyes; and under DC 6062 where 
there is blindness in both eyes having only light perception; 
under DC 6063 and DC 6067 where there is anatomical loss, or 
blindness with only light perception, in one eye with visual 
acuity of only 5/200 in the other eye; or under DC 6071 where 
there is visual acuity of 5/200 in one eye and only 5/200 in 
the other eye.  However, the record in this case fails to 
disclose either anatomical loss or blindness having only 
light perception of either or both of the claimant's eyes, 
and lesser degrees of anatomical or visual loss are not 
considered to be totally disabling.  The Board notes that the 
veteran's corrected visual acuity is not clinically shown to 
have met the requirements for total disability prior to or on 
the date of his 18th birthday under the criteria in effect at 
that time or currently, and that the record in this case 
demonstrates that veteran's corrected visual acuity was never 
less than 20/200, bilaterally, prior to his 18th birthday, 
which would not warrant a rating in excess of 70 percent 
under the criteria in effect on April [redacted], 1976, or currently.  
38 C.F.R. Part 4, § 4.84a, (1975), and as recodified in  
38 C.F.R. Part 4, § 4.84a (1999).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees of concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
Part 4, § 4.79 (1999).  The record shows that these criteria 
were not met prior to the claimant attaining age 18.  

Based upon the foregoing discussion and evaluation of the 
evidence and the applicable law and regulations, the Board 
finds that the appellant does not meet the criteria for 
entitlement to basic eligibility or pension benefits as a 
"helpless" child of the veteran based upon being 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  
Accordingly, that claim is denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to recognition as the "helpless" child of the 
veteran based upon being permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

